DETAILED ACTION
1.	Upon further review, the non-final action of 1/14/2021 is hereby withdrawn in view of the following action. 

Status of Claims
2.	As per the submission to the Office filed on 04/05/2021, the following represents the changes from the previous claims: Claims 1, 2, 7, and 8 were amended and Claims 13 and 14 were added. Claims 1-14 are presented for examination. 

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-035743, filed on 02/28/2018.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-3, 6-9, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weakley et al. (US Patent Publication 2010/0330251) in view of Yamamoto (US Patent Publication 2017/0107482).  
a. Regarding claim 1, Weakley teaches a method for rearing an animal, which controls an increase in body weight or fat comprising feeding the animal foods varying in fat ingredient content [feeding extruded feed particles wherein the particles comprise at least about 45 percent fat by weight and wherein the particles are palatable and digestible and provide the livestock with enhanced energy intake, claim 16 [0007]; The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]; the amount of added fat in the mixture is generally less than about 10 percent by weight, preferably less than about 5 percent by weight and more preferably, less than about 3 percent by weight [0038]].  
	Weakley does not specifically teach grasping a tide-generating force and feeding the animal according to a variation level of the tide-generating force. Yamamoto teaches grasping a tide-generating force and feeding the animal according to the a variation level of the tide-generating force [grasping a tide-generating force; and giving a physical stimulus or chemical stimulus to the animal cell according to the variation in the tide-generating force, claim 1] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Weakley to include grasping a tide-generating force and feeding the animal according to a variation level of the tide-generating force as taught by Yamamoto because doing so would have provided for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
b. Regarding claim 2, Weakley in view of Yamamoto teaches (references to Yamamoto) the method for rearing an animal according to claim 1, wherein grasping the tide-generating force comprises preliminarily acquiring future tidal information [The relative gravity acceleration can be calculated by utilizing a commonly-publicized solid tidal force prediction program [0037]] which, within a predetermined period, periodically varies and determining the variation level of the tide-generating force within a unit period with reference to the tidal information [The tide-generating force may be indicated using, as an index, at least one of relative gravity acceleration (theoretical value), lunar calendar, weather data (atmospheric pressure and tidal level) [0034]].
c. Regarding claim 3, Weakley in view of Yamamoto teaches (references to Weakley) the method for rearing an animal according to claim 2 comprising feeding to the animal foods varying in fat ingredient content [The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]] between at a first timing and at a timing other than the first timing or feeding, to the animal, the foods varying in the fat ingredient content between at the second timing and at a timing other than the second timing [Diets were offered three times daily [0054]; Animals had diets available to them at all times (offered 3 times per day) [0055]].
Weakley in view of Yamamoto teaches (references to Yamamoto) the method for rearing an animal according to claim 2 comprising the predetermined period during which the tidal information has been acquired [The tide-generating force may be indicated using, as an index, at least one of relative gravity acceleration (theoretical value), lunar calendar, weather data (atmospheric pressure and tidal level) [0034]]. Weakley in view of Yamamoto does not specifically teach after grasping the tide-generating force, extracting a first timing with a relatively high variation level of the tide-generating force or a second timing with a relatively low variation level of the tide-generating force, from within the predetermined period during which the tidal information has been acquired. Yamamoto teaches after grasping the tide-generating force, extracting a first timing with a relatively high variation level of the tide-generating force or a second timing with a relatively low variation level of the tide-generating force, from within the predetermined period during which the tidal information has been acquired [the timing of giving a stimulus to the animal cell is not particularly limited. In a case of the time zone when the relative gravity acceleration changes from plus to minus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns downward from the maximum value immediately before. On the other hand, in a case of the time zone when the relative gravity acceleration changes from minus to plus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns upward from the minimum value immediately before [0050]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of 
d. Regarding claim 6, Weakley in view of Yamamoto teaches (references to Yamamoto) the method for rearing an animal according to claim 2, wherein the tidal information is a prediction of a periodical variation for a gravity acceleration linked with a variation in solid tide [The relative gravity acceleration can be calculated by utilizing a commonly-publicized solid tidal force prediction program [0037]] and/or for a tide level linked with a variation in marine tide.
e. Regarding claim 7, Weakley teaches an apparatus for rearing an animal, which controls an increase in body weight or fat, the apparatus comprising a food feeder for feeding the animal foods varying in fat ingredient content [feeding extruded feed particles wherein the particles comprise at least about 45 percent fat by weight and wherein the particles are palatable and digestible and provide the livestock with enhanced energy intake, claim 16 [0007]; The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]; the amount of added fat in the mixture is generally less than about 10 percent by weight, preferably less than about 5 percent by weight and more preferably, less than about 3 percent by weight [0038]].  
	Weakley does not specifically teach grasping a tide-generating force and feeding the animal according to a variation level of the tide-generating force. Yamamoto teaches grasping a tide-generating force and feeding the animal according to the a variation level of the tide-generating force [grasping a tide-generating force; and giving a physical stimulus or chemical stimulus to the animal cell according to the variation in the tide-generating force, claim 1] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
[The relative gravity acceleration can be calculated by utilizing a commonly-publicized solid tidal force prediction program [0037]] which within a predetermined period, periodically varies and a tide-generating force variation value calculator for calculating the variation level of the tide-generating force within a unit period with reference to the tidal information [The tide-generating force may be indicated using, as an index, at least one of relative gravity acceleration (theoretical value), lunar calendar, weather data (atmospheric pressure and tidal level) [0034]].
g. Regarding claim 9, Weakley in view of Yamamoto teaches (references to Yamamoto) the apparatus for rearing an animal according to claim 8, having the predetermined period during which the tidal information has been acquired [The tide-generating force may be indicated using, as an index, at least one of relative gravity acceleration (theoretical value), lunar calendar, weather data (atmospheric pressure and tidal level) [0034]]. Weakley in view of Yamamoto does not specifically teach a specific timing extractor for extracting a first timing showing a relatively large variation value of the tide-generating force or a second timing showing a relatively small variation value of the tide-generating force from within the predetermined period during which the tidal information has been acquired. Yamamoto teaches a specific timing extractor for extracting a first timing showing a relatively large variation value of the tide-generating force or a second timing showing a relatively small variation value of the tide-generating force from within the predetermined period during which the tidal information has been acquired [the timing of giving a stimulus to the animal cell is not particularly limited. In a case of the time zone when the relative gravity acceleration changes from plus to minus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns downward from the maximum value immediately before. On the other hand, in a case of the time zone when the relative gravity acceleration changes from minus to plus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns upward from the minimum value immediately before [0050]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Weakley in view of Yamamoto to include a specific timing extractor for extracting a first timing showing a relatively large variation value of the tide-generating force or a second timing showing a relatively small variation value of the tide-generating force from within the predetermined period during which the tidal information has been acquired as taught by Yamamoto because doing so would have provided for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force.
Weakley in view of Yamamoto teaches (references to Weakley) the apparatus for rearing an animal according to claim 8 wherein the food feeder is intended to feed the animal the foods varying in the fat ingredient content between at the first timing extracted by the specific timing extraction part and at a timing other than the first timing or to feed the animal the foods varying in the fat ingredient content between at the second timing and at a timing other than the second timing [Please note this is an intended use limitation and the feeder is capable of feeding the animal the foods varying in the fat ingredient content between at the first timing extracted by the specific timing extraction part and at a timing other than the first timing or feeding the animal the foods varying in the fat ingredient content between at the second timing and at a timing other than the second timing].
h. Regarding claim 12, Weakley in view of Yamamoto teaches (references to Yamamoto) the method for rearing an animal according to claim 8, wherein the tidal information is a prediction of a periodical variation for a gravity acceleration linked with a variation in solid tide [The relative gravity acceleration can be calculated by utilizing a commonly-publicized solid tidal force prediction program [0037]] and/or for a tide level linked with a variation in marine tide.

6. 	Claims 4, 5, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weakley et al. (US Patent Publication 2010/0330251) in view of Yamamoto (US Patent Publication 2017/0107482) and Yamamoto (US Patent Publication 2018/0055931).  
a. Regarding claim 4, Weakley in view of Yamamoto ‘482 teaches (references to Weakley) the method for rearing an animal according to claim 3 wherein the animal is fed on food having higher fat ingredient content [The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]]. Weakley in view of Yamamoto ‘482 teaches (references to Yamamoto ‘482) the method for rearing an animal according to claim 3 having the first timing [Diets were offered three times daily [0054]; Animals had diets available to them at all times (offered 3 times per day) [0055]]. Weakley in view of Yamamoto ‘482 does not specifically teach the first timing is a timing of a spring tide and the animal is fed at the timing of the spring tide. Yamamoto ‘931 teaches the animal is fed at the timing of the spring tide [chemical stimulus is given to an animal cell at the timing of a spring tide in this regeneration speed controlling method, the metabolism of the animal cell can be sufficiently changed [0027]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Weakley in view of Yamamoto ‘482 to include the first timing is a timing of a spring tide and the animal is fed at the timing of the spring tide as taught by Yamamoto ‘931 because doing so would have provided for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force.
b. Regarding claim 5, Weakley in view of Yamamoto ‘482 teaches (references to Weakley) the method for rearing an animal according to claim 3 wherein the animal is fed on food having higher fat ingredient content [The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]]. Weakley in view of Yamamoto ‘482 teaches (references to Yamamoto ‘482) the method for rearing an animal according to claim 3 having the second timing [Diets were offered three times daily [0054]; Animals had diets available to them at all times (offered 3 times per day) [0055]]. Weakley in view of Yamamoto ‘482 does not specifically teach the second timing is a timing of a neap tide and the animal is fed at the timing of the neap tide. Yamamoto ‘931 teaches the animal is fed at the timing of the neap tide [ the stimulus is given at the timing of a neap tide [0014]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Weakley in view of Yamamoto ‘482 to include the second timing is a timing of a neap tide and the animal is fed at the timing of the neap tide as taught by Yamamoto ‘931 because doing so would have provided for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force.
c. Regarding claim 10, Weakley in view of Yamamoto ‘482 teaches (references to Weakley) the apparatus for rearing an animal according to claim 9 wherein the animal is fed on food having higher fat ingredient content [The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]]. Weakley in view of Yamamoto ‘482 teaches (references to Yamamoto ‘482) the apparatus for rearing an animal according to claim 3 having the first timing [Diets were offered three times daily [0054]; Animals had diets available to them at all times (offered 3 times per day) [0055]]. Weakley in view of Yamamoto ‘482 does not specifically teach the first timing is a timing of a spring tide and the animal is fed at the timing of the spring tide. Yamamoto ‘931 teaches the animal is fed at the timing of the spring tide [chemical stimulus is given to an animal cell at the timing of a spring tide in this regeneration speed controlling method, the metabolism of the animal cell can be sufficiently changed [0027]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 

d. Regarding claim 11, Weakley in view of Yamamoto ‘482 teaches (references to Weakley) the apparatus for rearing an animal according to claim 9 wherein the animal is fed on food having higher fat ingredient content [The total fat content in the animal feed particles is at least about 45 percent by weight. In preferred embodiments, the fat content in the animal feed particles is between about 50 percent by weight and about 55 percent by weight. Fat content of animal feed particles greater than about 55 percent by weight is also within the scope of this invention [0017]]. Weakley in view of Yamamoto ‘482 teaches (references to Yamamoto ‘482) the apparatus for rearing an animal according to claim 3 having the second timing [Diets were offered three times daily [0054]; Animals had diets available to them at all times (offered 3 times per day) [0055]]. Weakley in view of Yamamoto ‘482 does not specifically teach the second timing is a timing of a neap tide and the animal is fed at the timing of the neap tide. Yamamoto ‘931 teaches the animal is fed at the timing of the neap tide [ the stimulus is given at the timing of a neap tide [0014]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Weakley in view of Yamamoto ‘482 to include the second timing is a timing of a neap tide and the animal is fed at the timing of the neap tide as taught by Yamamoto ‘931 because doing so would have provided for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force.
e. Regarding claim 13, Weakley in view of Yamamoto ‘482 teaches (references to Yamamoto ‘482) the method for rearing an animal according to claim 1 having the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force and a relatively-low variation level of the tide-generating force [the timing of giving a stimulus to the animal cell is not particularly limited. In a case of the time zone when the relative gravity acceleration changes from plus to minus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns downward from the maximum value immediately before. On the other hand, in a case of the time zone when the relative gravity acceleration changes from minus to plus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns upward from the minimum value immediately before [0050]]. 
Yamamoto ‘482 does not specifically teach the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force at spring tide and a relatively-low variation level of the tide-generating force at neap tide. Yamamoto ‘931 teaches the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force at spring tide and a relatively-low variation level of the tide-generating force at neap tide [giving a physical or chemical stimulus to an animal cell at a timing when the magnitude of variation in tide-generating force is relatively large (for example, at the timing of a spring tide), for example, based on the grasped predictive data on tide-generating force; and (2) a manner of giving a physical or chemical stimulus to an animal cell at a timing when the magnitude of variation in tide-generating force is relatively small (for example, at the timing of a neap tide), for example, based on the grasped predictive data on tide-generating force [0059]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Weakley in view of Yamamoto ‘482 to include the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force at spring tide and a relatively-low variation level of the tide-generating force at neap tide as taught by Yamamoto ‘931 because doing so would have provided for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force.
f. Regarding claim 14, Weakley in view of Yamamoto ‘482 teaches (references to Yamamoto ‘482) the method for rearing an animal according to claim 7 having the variation level of the tide-[the timing of giving a stimulus to the animal cell is not particularly limited. In a case of the time zone when the relative gravity acceleration changes from plus to minus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns downward from the maximum value immediately before. On the other hand, in a case of the time zone when the relative gravity acceleration changes from minus to plus based on the standard gravity acceleration as a reference, the timing of stimulation is preferably within 4 hours, more preferably within 2 hours, even more preferably within 1 hour immediately after the relative gravity acceleration turns upward from the minimum value immediately before [0050]]. 
Yamamoto ‘482 does not specifically teach the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force at spring tide and a relatively-low variation level of the tide-generating force at neap tide. Yamamoto ‘931 teaches the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force at spring tide and a relatively-low variation level of the tide-generating force at neap tide [giving a physical or chemical stimulus to an animal cell at a timing when the magnitude of variation in tide-generating force is relatively large (for example, at the timing of a spring tide), for example, based on the grasped predictive data on tide-generating force; and (2) a manner of giving a physical or chemical stimulus to an animal cell at a timing when the magnitude of variation in tide-generating force is relatively small (for example, at the timing of a neap tide), for example, based on the grasped predictive data on tide-generating force [0059]] for the purpose of providing for promoting growth and changing the metabolism of an animal’s cells according to the variation in tide-generating force. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Weakley in view of Yamamoto ‘482 to include the variation level of the tide-generating force is within a range between a relatively-high variation level of the tide-generating force at spring tide and a relatively-low variation level of the tide-generating force at 

Response to Arguments
7.	Applicant’s arguments from the response filed on 04/05/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 04/05/2021, see pages 13-16, with respect to the rejection of claims 1 and 7 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Weakley et al. (US Patent Publication 2010/0330251) and Yamamoto (US Patent Publication 2017/0107482).
b. Applicants arguments in the reply filed on 04/05/2021, see pages 16-18, with respect to the rejection of claims 8-12 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Weakley et al. (US Patent Publication 2010/0330251) and Yamamoto (US Patent Publication 2017/0107482).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY R LARSEN/Examiner, Art Unit 3643